Exhibit 10.6



COLLATERALIZED GUARANTY

This Collateralized Guaranty (as amended, supplemented or otherwise modified
from time to time, this “Collateralized Guaranty”) which supercedes and replaces
any previous guaranty by and between the parties is hereby executed as of the
23rd day of May, 2001 by each of the parties listed on the signature pages
hereof (individually a “Guarantor” and jointly the “Guarantors”), on behalf of
APPLIED DIGITAL SOLUTIONS, INC. (“Borrower”), in favor of IBM Credit Corporation
(“IBM Credit”) with an office located at North Castle Drive, Armonk, NY 10504.

        1.         In consideration of credit and financing accommodations
granted or to be granted by IBM Credit to Borrower which is in the best interest
of each Guarantor and for other good and valuable consideration received, the
Guarantors jointly and severally guaranty to IBM Credit, from property held
separately, jointly or in community, the prompt and unconditional performance
and payment by Borrower of the “Obligations” within the meaning of the Second
Amended and Restated Term and Revolving Credit Agreement dated as of October 17,
2000 as amended, supplemented or otherwise modified from time to time hereafter,
the “Credit Agreement”) between the Borrower and others, on the one hand, and
IBM Credit, on the other and the obligations of each Guarantor hereunder
(collectively the “Obligations”), whether the Obligations are individual, joint,
several, primary, secondary, direct, contingent or otherwise, provided, however,
that if IBM Credit shall enforce this Guaranty, the total liability of the
Guarantors taken together to IBM Credit shall not exceed the aggregate amount
owed by the Guarantors to the Borrower on the day IBM Credit delivers written
notice to Borrower that an Event of Default exists under the Credit Agreement
(the “Guarantors’ Obligations”). Subject to such limitation, each Guarantor
hereby agrees to indemnify IBM Credit and hold harmless IBM Credit, its
affiliates that are parties to the Credit Agreement, and each of its officers,
directors, agents and assigns (collectively, the “Indemnified Persons”) against
all losses, claims, damages, liabilities or other expenses (including reasonable
attorneys’ fees and court costs now or hereinafter arising from the enforcement
of this Agreement, the “Losses”) to which any of them may become subject insofar
as such Losses arise out of or are based upon any event, circumstance or
condition in respect to the Credit Agreement. Notwithstanding the foregoing, no
Guarantor shall be obligated to indemnify the Indemnified Persons for any Losses
incurred by it to the extent caused by Indemnified Persons’ gross negligence or
willful misconduct.

        2.         Upon the occurrence and during the continuance of an Event of
Default pursuant to Section 6 of this Collateralized Guaranty which has not been
waived in writing by IBM Credit, IBM Credit may, in its sole discretion, take
any or all of the following actions, without prejudice to any other rights it
may have at law or under the Credit Agreement to enforce its claims against the
Borrower: declare all Obligations to be immediately due and payable (except that
in the Event of Default consists of an entry of an order for relief under the
Bankruptcy Code with respect to any Event of Default set forth in Section 9.1(E)
of the Credit Agreement, in which case all Obligations shall automatically
become immediately due and payable, and the Guarantors shall then pay upon
demand the full amount of the Guarantors’ Obligations owed to IBM Credit by
Borrower, together with all apportioned expenses, including reasonable
attorney’s fees.

        3.         The liability of each Guarantor is direct and unconditional
and shall not be affected by any extension, renewal or other change in the terms
of payment of any security agreement or any other agreement between IBM Credit
and Borrower, or any change to the manner, place or terms of payment or
performance thereof, or the release, settlement or compromise of or with any
party liable for the payment or performance thereof, the release or
non-perfection of any security thereunder, any change in Borrower’s financial
condition, or the interruption of business relations between IBM Credit and
Borrower. This Guaranty shall continue for so long as any sums owing to IBM
Credit by Borrower remain outstanding and unpaid, unless terminated in the
manner provided below. Each Guarantor acknowledges that its obligations
hereunder are in addition to and independent of any agreement or transaction
between IBM Credit and Borrower or any other person creating or reserving any
lien, encumbrance or security interest in any property of Borrower or any other
person as security for any obligation of Borrower. IBM Credit needs not exhaust
its rights or recourse against Borrower or any other person or any security IBM
Credit may have at any time before being entitled to payment from any of the
Guarantors.

Page 1 of 9

        4.         To secure payment of all of the Guarantors’ current and
future debts and obligations to IBM Credit, whether under this Guaranty or any
other agreement between IBM Credit and any of the Guarantors, whether direct or
contingent, each Guarantor grants to IBM Credit a security interest in all of
its inventory, equipment, fixtures, accounts, chattel paper, instruments,
documents of title, deposit accounts and general intangibles now owned or
hereafter acquired, and all attachments, parts, accessories, accessions,
substitutions, and replacements thereto and all proceeds thereof, and to the
extent related to the property described above, all books, correspondence,
credit files, records, invoices and other papers and documents, including
without limitation, to the extent so related, all tapes, cards, computer runs,
computer programs and other papers and documents in its possession or control or
any computer bureau from time to time acting for it, and, to the extent so
related, all rights in, to and under all polities of insurance, including claims
of rights to payments thereunder and proceeds therefrom, including, any credit
insurance, and all proceeds thereof (the “Collateral”). This security interest
is also granted to secure any Guarantor’s debts to IBM Credit.

        5.         (A)    Each Guarantor hereby agrees to maintain books and
records pertaining to the Collateral in such detail, form and scope as is
consistent with good business practice, and agree that such books and records
will reflect IBM Credit’s interest in the Collateral.

        (B)         Each Guarantor hereby agrees that IBM Credit or its agents
may enter upon the premises of any of the Guarantors at any time and from time
to time, during normal business hours and upon reasonable notice under the
circumstances, and at any time at all on and after the occurrence and during the
continuance of an Event of Default for the purposes of (i) inspecting the
Collateral, (ii) inspecting and/or copying (at such Guarantor’s expense) any and
all records pertaining thereto, (iii) discussing the affairs, finances and
business of such Guarantor with its officers or with the Guarantor’s auditors
and (iv) verifying Collateral. Each Guarantor hereby also agrees to provide IBM
Credit with such reasonable information and documentation that IBM Credit may
reasonably deem necessary to conduct the foregoing activities, including,
without limitation, reasonably requested samplings of purchase orders, invoices
and evidences of delivery or other performance. IBM Credit shall exercise their
rights under this section with a view towards not interrupting any Guarantor’s
routine business operations and functions.

Upon the occurrence and during the continuance of an Event of Default pursuant
to Section 6 of the Collateralized Guaranty which has not been waived by IBM
Credit in writing, IBM Credit may conduct any of the foregoing activities upon
twenty four hours notice and beginning during normal business hours in any
manner that IBM Credit deem reasonably necessary.

        6.         The occurrence of an Event of Default within the meaning of
the Credit Agreement shall constitute an Event Default with the meaning of this
Collateralized Guaranty.

        (A)         Upon the occurrence and during the continuance of any Event
of Default which has not been waived in writing by IBM Credit and the
acceleration of the Obligations in accordance with Section 2 of this
Collateralized Guaranty, IBM Credit may, subject to the limitations
herein-above, exercise all rights and remedies of a secured party under the
U.C.C., or any other provisions, laws or statutes as applicable. Without
limiting the generality of the foregoing, IBM Credit may: (i) remove from any
premises where same may be located any and all documents, instruments, files and
records (including the copying of any computer records), and any receptacles or
cabinets containing same, relating to the accounts, or IBM Credit may use (at
the expense of the Guarantors) such of the supplies or space of any Guarantor at
such Guarantor’s place of business or otherwise, as may be necessary to properly
administer and control the accounts or the handling of collections and
realizations thereon provided in all events, IBM Credit shall not hinder or
limit access by any Guarantor to all of such records and shall make all of such
records available to the Guarantor; (ii) bring suit, in the name of any
Guarantor or IBM Credit and generally have all other rights respecting said
accounts, including without limitation the right to accelerate or extend the
time of payment, settle, compromise, release in whole or in part any amounts
owing on any accounts and issue credits in the name of such Guarantor or IBM
Credit; (iii) sell, assign and deliver the accounts and any returned, reclaimed
or repossessed merchandise, with or without advertisement, at public or private
sale, for cash, on credit or otherwise, at IBM Credit’s sole option and
discretion, and IBM Credit may bid or become a purchaser at any such sale; and
(iv) foreclose the security interests created pursuant to this Collateralized
Guaranty by any available judicial procedure, or to take possession of any or
all of the Collateral without judicial process and to enter any premises where
any Collateral may be located for the purpose of taking possession of or
removing the same.

Page 2 of 9

        (B)         Upon the occurrence of any Event of Default, each Guarantor
hereby agrees to provide to IBM Credit (i) within three (3) business days after
request by IBM Credit, any written certificates, schedules and reports together
with all supporting documents relating to the Collateral or any Guarantor or any
Guarantor’s business affairs and financial condition; and (ii) the name, address
and phone number of each of its account debtors’ primary contacts for each
account if requested by IBM Credit. Upon the occurrence and during the
continuance of any Event of Default which has not been waived in writing by IBM
Credit, and the acceleration of the Obligations in accordance with Section 2 of
this Collateralized Guaranty, IBM Credit shall have the right to sell, lease, or
otherwise dispose of all or any part of the Collateral, whether in its then
condition or after further preparation or processing, in the name of any
Guarantor or IBM Credit, or in the name of such other party as IBM Credit may
designate, either at public or private sale or at any broker’s board, in lots or
in bulk, for cash or for credit, with or without warranties or representations,
and upon such other terms and conditions as IBM Credit in its sole discretion
may deem advisable, and IBM Credit shall have the right to purchase at any such
sale.

If IBM Credit, in its sole discretion determines that any of the Collateral
requires rebuilding, repairing, maintenance or preparation, IBM Credit shall
have the right, at its option, to do such of the aforesaid as it deems necessary
for the purpose of putting such Collateral in such saleable form as IBM Credit
shall deem appropriate. Each Guarantor hereby agrees that any disposition by IBM
Credit of any Collateral to and in accordance with the terms of a repurchase
agreement between IBM Credit and the manufacturer or any supplier of such
Collateral constitutes a commercially reasonable sale. Each Guarantor hereby
agrees, at the request of IBM Credit, to assemble the Collateral and to make it
available to IBM Credit at places which IBM Credit shall select, whether at the
premises of the Guarantor or elsewhere, and to make available to IBM Credit the
premises and facilities of the Guarantor for the purpose of IBM Credit’s taking
possession of, removing or putting such Collateral in saleable form. If notice
of intended disposition of any Collateral is required by law, it is agreed that
ten (10) business days notice shall constitute reasonable notification.

        (C)         Unless expressly prohibited by the licensor thereof, if any,
IBM Credit is hereby granted by each Guarantor, upon the occurrence and during
the continuance of any Event of Default which has not been waived in writing by
IBM Credit, an irrevocable, non-exclusive license to use, assign, license or
sublicense all computer software programs, data bases, processes and materials
used by the Guarantor in its businesses or in connection with any of the
Collateral.

        (D)         The net cash proceeds resulting from IBM Credit’s exercise
of any of the foregoing rights (after deducting all charges, costs and expenses,
including reasonable attorneys’ fees) shall be applied by IBM Credit to the
payment of the Guarantors’ Obligations, whether due or to become due, in such
order as IBM Credit may in its sole discretion elect. Each Guarantor shall
remain liable to IBM Credit for any deficiencies only for the Guarantor’s
Obligations, and IBM Credit in turn agrees to remit to the Guarantors or their
successors or assigns, any surplus resulting therefrom.

        (E)         The enumeration of the foregoing rights is not intended to
be exhaustive and the exercise of any right shall not preclude the exercise of
any other rights, all of which shall be cumulative.

        (F)         Each Guarantor waives and releases: (i) any and all claims
and causes of action which it may now or ever have against IBM Credit as a
result of any possession, repossession, collection or sale by IBM Credit of any
of the Collateral, notwithstanding the effect of such possession, repossession,
collection or sale upon its business; (ii) all rights of redemption from any
such sale; and (iii) the benefit of all valuation, appraisal and exemption laws.

Page 3 of 9

        (G)         Each Guarantor appoints IBM Credit or any person IBM Credit
may delegate as its duly authorized Attorney-in-Fact (without notifying any
Guarantor) to do, in IBM Credit’s sole discretion, any of the following: (i)
sell, assign, transfer, negotiate or pledge any and all accounts, chattel paper,
or contract rights; (ii) endorse the Guarantors name on any and all notes,
checks, drafts, or other forms of exchange received as payment on any accounts,
chattel paper and contract rights, for deposit in IBM Credit’s account; (iii)
grant any extension, rebate or renewal on any and all accounts, chattel paper or
contract rights, or enter into any settlement thereof; (iv) demand, collect and
receive any and all amounts due on accounts, chattel paper and contract rights;
and (v) exercise any and all rights it has in the Collateral; and

        (H)         In the event any Guarantor brings any action or asserts any
claim against IBM Credit which arises out of this Guaranty, any other agreement
or any business dealings between it and IBM Credit, in which such Guarantor does
not prevail, such Guarantor agrees to pay IBM Credit all court costs and all
costs and expenses of IBM Credit’s defense of such action of claim, including,
but not limited to, attorney’s fees.

IBM Credit agrees that it shall exercise the power of attorney granted to it
under paragraph (G) above only after the occurrence and during the continuance
of an Event of Default.

        7.         IBM Credit has and will always possess all the rights and
remedies of a secured party under law, and IBM Credit’s rights and remedies are
and will always be cumulative. Each Guarantor acknowledges and agrees that the
Collateral is the subject of widely distributed standard price quotations and is
customarily sold in a recognized market. Each Guarantor agrees that a private
sale by IBM Credit of any of the Collateral to a dealer in those types of
Collateral is a commercially reasonable sale. Further, each Guarantor agrees
that IBM Credit’s delivery of any of the Collateral to a distributor or
manufacturer, with a request that it repurchase Collateral, as provided in any
repurchase agreement with IBM Credit, is a commercially reasonable disposition
or sale.

        8.         Each Guarantor represents, warrants and covenants that (a)
the Collateral is and shall remain free from all claims and liens other than
Permitted Liens as defined in Section 13 of this Guaranty; (b) it shall defend
the Collateral against all other claims and demands; and (c) it shall notify IBM
Credit before it signs, or authorizes the signing of any financing statement
regardless of its coverage. IBM Credit may perfect IBM Credit’s security
interest in the Collateral by filing a financing statement signed only by IBM
Credit. Each Guarantor will execute any and all documents IBM Credit may request
to confirm or perfect IBM Credit’s title or security interest in the Collateral.

        9.         Each Guarantor’s principal place of business and chief
executive office are listed in Exhibit A attached hereto. Each Guarantor agrees
to notify IBM Credit immediately of any change in identity, name, form of
ownership or executive management, and of any change in its principal place of
business, chief executive office or any additions or discontinuances of other
business locations at which a material amount of tangible Collateral is located.

        10.         The Collateral shall be kept at each Guarantor’s principal
places of business and at the locations listed in Exhibit A attached hereto.
Each Guarantor will immediately notify IBM Credit if a material amount of
tangible Collateral is kept at or the chief executive office of any Guarantor is
moved to any other address. This paragraph is for IBM Credit’s informational
purposes only, and is not in any way or manner intended to limit the extent of
IBM Credit’s security interest in the Collateral.

        11.         Except as set forth in Exhibit A, no Guarantor has done
business during the last six (6) months only under the corporate names first
written above.

Page 4 of 9

        12.         Each Guarantor will pay all taxes, license fees, assessments
and charges on the Collateral when due except where: the due date therefor has
been extended; the subject item is being contested in good faith by appropriate
proceedings; or the failure to make such payment will not have a Material
adverse effect (as that term is defined in the Credit Agreement). Each Guarantor
will be responsible for any loss of Collateral for any reason whatsoever. Each
Guarantor will keep the Collateral insured for its full insurable value against
loss or damage by fire, wind, theft and for combined additional coverage,
including vandalism and malicious mischief, and for other risks as IBM Credit
may require from such companies, and in such amounts as is commercially
reasonably prudent to obtain and will cause IBM Credit to be named lender loss
payee on any insurance which covers any of the Collateral. Each Guarantor
further agrees to provide IBM Credit with written evidence of the required
insurance coverage and endorsement clause. From and after the occurrence of an
Event of Default and the acceleration of the Obligations (or the entry of an
order for relief under the Bankruptcy Code with respect to Guarantor) or if any
Guarantor fails to initiate an insurance claim within sixty (60) days of any
Guarantor’s knowledge of any loss, theft or destruction of or damage to all or a
substantial portion of the Collateral, IBM Credit may, upon notice to such
Guarantor, thereupon file all papers, forms and documents to file such claim on
such Guarantor’s behalf, and each Guarantor gives IBM Credit a limited power of
attorney for that purpose. If any Guarantor fails to pay any of the
above-referenced costs, charges or any insurance premiums, or if it fails to
insure the Collateral, IBM Credit may pay such costs, charges or any insurance
premiums, and the amounts paid shall be considered an additional debt owed by
the Guarantors to IBM Credit.

        13.         Each Guarantor:

                      (i)        will keep the Collateral owned by that
Guarantor free and clear of all liens or encumbrances other than Permitted
liens,

                      (ii)        will conduct its business in all material
respects in compliance with all applicable laws including environmental and
labor laws,

                      (iii)        will not change its general line of business
without prior written notice to IBM Credit,

                      (iv)        will not sell, transfer or dispose of any
assets other than (a) sale or rental of inventory in the ordinary course of
business, (b) voluntary disposition of assets obsolete and worn out in the
ordinary course of business, and (c) Permitted Dispositions provided, however,
that no Permitted Disposition shall represent an amount in excess of fifteen
percent of the combined assets of the Customers and Subsidiaries without the
prior consent of IBM Credit, and

                      (v)        will not maintain or acquire any investment in
any Person other than those Investments permitted under Section 8.6 of the
Credit Agreement with the understanding Customer used in that Section of the
Credit Agreement shall mean the Guarantor for the purpose hereof.

Capitalized terms used in this Section 13 not otherwise defined in this
Collateralized Guaranty shall have the meanings ascribed to such terms in the
Credit Agreement.

        14.         This Guaranty is assignable by IBM Credit, shall be
construed liberally in IBM Credit’s favor, and shall inure to the benefit of and
bind IBM Credit’s and each Guarantor’s respective successor, personal
representatives and assigns.

        15.         If Borrower hereafter is acquired by a corporation,
dissolved, or otherwise undergoes any change in its management, ownership,
identity, or organizational structure, this Guaranty shall continue to extend to
any Obligations of the Borrower or such resulting corporation, dissolved
corporation, or new or changed legal entity, or identity to IBM Credit.

Page 5 of 9

        16.         Each Guarantor waives: notice of the acceptance of this
Guaranty, and of presentment, demand and protest; notices of nonpayment,
nonperformance, any right of contribution from other guarantors, and dishonor;
notices of amount of indebtedness of Borrower outstanding at any time; notices
of the number and amount of advances made by IBM Credit to Borrower in reliance
on this Guaranty; notices of any legal proceedings against Borrower; notice and
hearing as to any prejudgment remedies; and any other demands and notices
required by law. Each Guarantor further waives all rights of setoff and all
counterclaims against IBM Credit or Borrower. Each Guarantor also waives any and
all rights in and notices or demands relating to any collateral now or hereafter
securing any of the Obligations, including, but not limited to, all rights,
notices or demands relating, whether directly or indirectly, to the sale or
other disposition of any or all of such collateral or the manner of such sale or
other disposition. All waivers by each Guarantor herein shall survive any
termination or revocation of this Guaranty.

        17.         Each Guarantor authorizes IBM Credit, following the
occurrence of an Event of Default and the acceleration of the Obligations (or
the entry of any order of relief under the Bankruptcy Code with respect to the
Guarantors), to sell at public or private sale or otherwise realize upon the
collateral now or hereafter securing any of the Obligations, in such manner and
upon such terms and conditions as IBM Credit deems to be in a commercially
reasonable manner. Each Guarantor further authorizes IBM Credit to deal with the
proceeds of such Collateral as provided in IBM Credit’s agreement with Borrower,
without prejudice to IBM Credit’s claim for any deficiency and free from any
right or redemption on the part of Borrower, any Guarantor or any third parties,
which right or redemption is hereby waived together with every formality
prescribed by custom or by law in relation to any such sale or other
realization.

        18.         Each Guarantor further agrees that all of its right, title
and interest in, to and under any loans, notes, debts and all other liabilities
and obligations whatsoever owed by Borrower to such Guarantor, whether
heretofore or hereafter created or incurred and for whatever amount, and all
security therefor, shall be now and hereafter at all times fully subordinated to
all Obligations. No Guarantor, following the occurrence of an Event of Default
and the acceleration of the Obligations (or the entry of any order of relief
under the Bankruptcy Code with respect to the undersigned), will ask, demand or
sue for, or take or receive payment of, all or any part of such loans, notes,
debts or any other liabilities or obligations whatsoever or any security
therefor, until and unless all of the obligations are paid, performed and fully
satisfied.

        19.         Each Guarantor has made an independent investigation of the
financial condition of Borrower and gives this Guaranty based on that
investigation and not upon any representations made by IBM Credit. Each
Guarantor acknowledges that it has access to current and future Borrower
financial information which will enable each Guarantor to continuously remain
informed of Borrower’s financial condition. Each Guarantor also consents to and
agrees that the obligations under this Guaranty shall not be affected by IBM
Credit’s subsequent increases or decreases in the credit line that IBM Credit
may grant to Borrower; substitutions, exchanges or releases of all or any part
of the collateral now or hereafter securing any of the Obligations; sales or
other dispositions of any or all of the collateral now or hereafter securing any
of the Obligations without demands, advertisement or notice of the time or place
of the sales or other dispositions; realizing on the Collateral to the extent
IBM Credit, in its sole discretion, deems proper; or purchases of all or any
part of the Collateral for IBM Credit’s own account.

        20.         Upon the execution and delivery by any other Person of an
instrument in the form of Annex I hereto, such Person shall become a “Guarantor”
hereunder with the same force and effect as if originally named as a “Guarantor”
herein. The execution and delivery of any such instrument shall not require the
consent of any Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new “Guarantor” as a party to this Collateralized Guaranty.

        21.         This Guaranty and any and all obligations, liabilities,
terms and provisions herein shall survive any and all bankruptcy or insolvency
proceedings, actions and/or claims brought by or against Borrower, whether such
proceedings, actions and/or claims are federal and/or state.

Page 6 of 9

        22.         This Guaranty is submitted by each Guarantor to IBM Credit
(for IBM Credit’s acceptance or rejection thereof) at IBM Credit at its address
first written above; as an offer by each Guarantor to guaranty the credit and
financial accommodations provided by IBM Credit to Borrower. If accepted, this
Guaranty shall be deemed to have been made at IBM Credit’s above-specified
office. This Guaranty and all obligations pursuant thereto, shall be governed
and controlled as to interpretation, enforcement, validity, construction, effect
and, in all other respects by the laws of the state of New York. Each Guarantor,
to induce IBM Credit to accept this Guaranty, agrees that all actions or
proceedings arising directly or indirectly in connection with, out of, related
to or from this Guaranty may be litigated, at IBM Credit’s sole discretion and
election, in courts located in New York City, New York. Each Guarantor consents
and submits to the jurisdiction of any local, state or federal court located
within that state. Each Guarantor waives any right to transfer or change the
venue of any litigation brought against any Guarantor by IBM Credit in
accordance with this paragraph.

        23.         Any delay by IBM Credit, or IBM Credit’s successors,
affiliates or assigns in exercising any or all rights granted IBM Credit under
this Guaranty shall not operate as a waiver of those rights. Furthermore, any
failure by IBM Credit, IBM Credit’s successors, affiliates or assigns, to
exercise any or all rights granted IBM Credit under this Guaranty shall not
operate as a waiver of IBM Credit’s right to exercise any or all of them later.

        24.         This document contains the full agreement of the parties
concerning the guaranty of Borrower’s Obligations and can be varied only by a
document signed by all of the parties hereto. Any Guarantor may terminate this
Guaranty by notice to IBM Credit in writing, the termination to be effective
sixty (60) days after receipt and acknowledgment thereof by IBM Credit, but the
termination shall in no manner terminate such Guarantor’s guaranty of
Obligations arising prior to the effective date of termination. “Guarantor”
shall be deemed to refer to all thereof and the obligations of all thereof
hereunder shall be joint and several.

        25.         EACH GUARANTOR AGREES THAT ANY ACTION, SUIT OR PROCEEDING,
RELATING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, OR THE RELATIONSHIP BETWEEN
IBM CREDIT AND ANY GUARANTOR, WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE WITHOUT A JURY. THUS, EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO A
JURY TRIAL IN ANY SUCH ACTION, SUIT OR PROCEEDING.

WITNESS   SYSCOMM INTERNATIONAL CORPORATION

/s/  M. BROOKS                           By:  /s/  DAVID A. LOPPERT     
           Print Name:   M. Brooks                Print Name:   David A. Loppert
Address:  107 Pembroke Dr.         Title:   Chief Executive Officer Palm Beach
Gardens, FL                                33418                       

   

WITNESS
  INFORMATION TECHNOLOGY SERVICES, INC.

/s/  M. BROOKS                           By:  /s/  DAVID A. LOPPERT     
           Print Name:   M. Brooks                Print Name:   David A. Loppert
Address:                                      Title: Chief Executive Officer


WITNESS

  INFORMATION PRODUCTS CENTER, INC.

/s/  M. BROOKS                           By:  /s/  DAVID A. LOPPERT     
           Print Name:   M. Brooks                Print Name:   David A. Loppert
Address:                                      Title:   Chief Executive Officer

Page 7 of 9


ATTACHMENT A TO
COLLATERALIZED GUARANTY

I. Locations of Offices, Books and Records and Collateral:

  (A)     Principal Place of Business and Chief Executive Office:

  SysComm International Corporation
20 Precision Drive
Shirley, NY 1 1987

  Information Technology Services, Inc.
20 Precision Drive
Shirley, NY 11967

  Information Products Center, Inc.
7 Kingsbridge Road
Fairfield, NJ 10774

  (B)     Locations of Other Assets, Inventory and Equipment (including
warehouses):



Guarantor Location Leased (Y/N) Information
Technology
Services 420 Lexington Avenue, Suite 2450
New York City, NY 10170

Y

  1 Greentree Center, Suite 201
Marlton, NJ 08053

Y

II. Fictitious Names:

  Information Technology Services. Inc. d/b/a InfoTech or InfoTech USA

  Information Products Center. Inc. d/b/a ADS-Information Products Center or IPC
or Applied Digital Solutions



Page 8 of 9


ANNEX I TO COLLATERALIZED GUARANTY

SUPPLEMENT, dated as of (this “Supplement”), to the Collateralized Guaranty
dated as of May ___, 2001 (as amended, supplemented or otherwise modified from
time to time, the “Collateralized Guaranty”) executed by the Guarantors
thereunder in favor of IBM Credit Corporation (“IBM Credit”).

WHEREAS, pursuant to paragraph 20 of the Collateralized Guaranty, the
undersigned is becoming a Guarantor under the Collateralized Guaranty, and

WHEREAS, the undersigned Guarantor desires to become a Guarantor under the
Collateralized Guaranty in order to induce IBM Credit to continue to extend
financing under the Credit Agreement (as defined in the Collateralized
Guaranty):

NOW, THEREFORE, in consideration of the premises and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), the undersigned
agrees, for the benefit of IBM Credit, as follows:

1.         All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in or pursuant to the Collateralized Guaranty.

2.         In accordance with the terms of the Collateralized Guaranty, by its
signature below, the undersigned hereby irrevocably agrees to become a Guarantor
under the Collateralized Guaranty with the same force and effect as if it were
an original signatory thereto, and the undersigned Guarantor hereby (a) agrees
to be bound by and comply with all of the terms and provisions of the
Collateralized Guaranty applicable to it as a Guarantor and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct as of the date hereof. Each reference to a
Guarantor in the Collateralized Guaranty shall be deemed to include the
undersigned Guarantor.

3.         The undersigned Guarantor hereby represents and warrants that this
Supplement has been duly authorized, executed and delivered by it and that this
Supplement and the Collateralized Guaranty constitute the legal, valid and
binding obligation of the undersigned, enforceable against it in accordance with
its terms.

4.         Except as expressly supplemented hereby, the Collateralized Guaranty
shall remain in full force and effect in accordance with its terms.

5.         This Supplement is executed and shall be construed in accordance with
the local laws of New York.

6.         This Supplement may be executed by the Parties hereto in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. IN WITNESS WHEREOF,
the Parties hereto have caused this Supplement to be duly executed and delivered
by their respective officers as of the date and year first above written.

[Name of the Additional SysComm Subsidiary Guarantor

By:____________________________
Name:_________________________
Title:___________________________

Accepted by:

IBM Credit Corporation

By:____________________________
Name:_________________________
Title:___________________________

Page 9 of 9